Case 2:18-cV-08420-RGK-P.]W Document 15 Filed 11/01/18 Page 1 of 2 Page |D #:157

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08420-RGK-PJW Date November Ol, 2018

 

 

Tnk United States Of America v. $1,546,076.35 In Bank Funds
Seized from Republic Bank Of Arizona Account 1889 et al

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT .TUDGE

 

 

Sharon L. Williams Not Repolted N/A
Deputy Clerk Court Repolter / Recorder Tape No.
Attorneys Present for Plaintiff: Attomeys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order re: Government’s Ex Parte Application to Stay

Case Pending Conclusion of Criminal Proceedings [DE 79]

These cases involve the civil forfeiture proceedings of several assets that the government seized
from J ames Larkin, John Brunst, Michael Lacey, and Scott Spear (collectively, “Movants”) pursuant to
seizure warrants in this District. Movants are currently defendants in an ongoing criminal matter in the
District Court of Arizona, entitled United States v. Lacey, No. 2:18-cr-00422-SPL, where the indictment
and the first superseding indictment include forfeiture allegations The government seeks forfeiture of
essentially the same assets in the civil forfeiture proceedings and the criminal prosecution.

Three motions are currently pending before this Court: (l) Movants’ Motion to Vacate or Modify
Seizure Warrants [DE 6], Lacey’s Motion for Return of Certain Untainted Funds [DE 22], and (3)
Movants’ Motion to Access and Use Purportedly Inadvertently Produced Matelials [DE 69].

At bar is the government’s ex parte application seeking a stay of the civil forfeiture proceedings
pending the conclusion of the related criminal prosecution Under 18 U.S.C. § 981(g), the government
may seek a stay of civil forfeiture proceedings While it conducts a criminal investigation or prosecution
While the government’s application refers only to one of the pending motions, given the arguments
raised in each of the pending motions and the relationship between the civil and criminal matters, the
Court concludes that a stay of all civil matters pending the conclusion of the related criminal matter is
warranted See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is
incidental to the power inherent in every court to control the disposition of the causes on its docket with
economy of time and effort for itself, for counsel, and for litigants.”).

Detenninations made by the Court on the pending motions could ultimately have preclusive
effect on the criminal matter, which would prejudice the government As the Ninth Circuit has held, “res
judicata bars a criminal forfeiture following dismissal with prejudice of a prior civil forfeiture
proceeding involving the same property.” Um'led States v. Liquidarors of European F ed. Credit Bank,

CV-90 (06/04) CIVIL MI`NU'I'ES - GENERAL Page 1 of 2

Case 2:18-cV-08420-RGK-P.]W Document 15 Filed 11/01/18 Page 2 of 2 Page |D #:158

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Thk United States Of America v. $1,546,076.35 In Bank Funds
Seized from Republic Bank Of Arizona Account 1889 et al

 

630 F.3d 1139, 1152 (9th Cir. 2011) (emphasis in original). On the other hand, the Court sees no reason
why Movants’ pending motions could not be brought in the criminal action. See, e.g. , Unitea' States v.
Unimex, Inc., 991 F.2d. 546, 551 (9th Cir. 1993). While the claims to various properties will remain
uncertain for a longer period of time, this problem is inherit in the nature of forfeiture proceedings The
Court therefore finds that a stay of the civil forfeiture proceedings will “prornote[] the goals of res
judicata: fairness, finality, and avoidance of duplicate judicial proceedings.” liquidators of European
Fea'. Crea'it Bank, 630 F.3d at 1152.

Accordingly, the Court GRANTS the government’s ex parte application [DE 79], and hereby
STAYS the above captioned civil matter and related cases pending the conclusion of the criminal case.
The parties are ORDERED to submit a Status Report to update the Court on the criminal matter in six
months.

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINU'I'ES - GENERAL Page 2 of 2

